Case: 09-11234     Document: 00511238235          Page: 1    Date Filed: 09/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 20, 2010
                                     No. 09-11234
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TRACY JO RHINE,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:09-CR-133-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Tracy Jo Rhine appeals following her guilty-plea conviction for two counts
of theft of stolen mail matter in violation of 18 U.S.C. § 1708. Rhine was
sentenced to 51 months of imprisonment and two years of supervised release on
each count to run concurrently. Rhine argues that it was reversible plain error
to impose a two-level enhancement pursuant to U.S.S.G. § 2B1.1(b)(10)(C)(i).
        Following United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for procedural and substantive reasonableness. Gall v. United States,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-11234    Document: 00511238235 Page: 2         Date Filed: 09/20/2010
                                 No. 09-11234

552 U.S. 38, 51 (2007).      Improperly calculating the guidelines range is a
significant procedural error. Id.
      Because Rhine did not object to the alleged error in the district court,
review is for plain error. See United States v. Villegas, 404 F.3d 355, 358 (5th
Cir. 2005). To show plain error, Rhine must demonstrate that the district court
erred, that the error is clear or obvious, and that the error affects her substantial
rights. See Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). If Rhine
makes such a showing, we have the discretion to correct the error but only if it
“‘seriously affect[s] the fairness, integrity, or public reputation of judicial
proceedings.’” Id. (quoting United States v. Olano, 507 U.S. 725, 736 (1993)).
      The Guidelines provide for an offense-level enhancement if the offense
involved “the unauthorized transfer or use of any means of identification
unlawfully to produce or obtain any other means of identification.”
§ 2B1.1(b)(10)(C)(i) (2009). “Means of identification” is defined as inter alia “any
name or number that may be used, alone or in conjunction with any other
information, to identify a specific individual.” 18 U.S.C. § 1028(d)(7); § 2B1.1,
comment. (n.9(A)) (2009).
      The undisputed evidence was that Rhine obtained a Texas driver’s license
in one of the victim’s names, which matched the name on checks that she stole
from the mail. Rhine then used the license and checks to buy tools. Though
there was no direct evidence that Rhine used the information on the checks to
obtain the driver’s license, the district court could have reasonably inferred that
she did so. See United States v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006).
      Accordingly, there was no error in the application of the enhancement
because Rhine unlawfully used one means of identification, the information on
the victim’s checks, to obtain another means of identification, the false driver’s
license. See § 2B1.1(b)(10)(C)(i), comment. (n.9(C)(ii)); United States v. Rhymer,
299 F. App’x 378, 379-80 (5th Cir. 2008), cert. denied, 129 S. Ct. 1638 (2009).
      The judgment of the district court is AFFIRMED.

                                         2